Name: 82/763/EEC: Commission Decision of 27 October 1982 on the approval of the framework programme concerning the development of production of beef and veal, sheepmeat and goatmeat in Italy pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-18

 Avis juridique important|31982D076382/763/EEC: Commission Decision of 27 October 1982 on the approval of the framework programme concerning the development of production of beef and veal, sheepmeat and goatmeat in Italy pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 322 , 18/11/1982 P. 0036 - 0036*****COMMISSION DECISION of 27 October 1982 on the approval of the framework programme concerning the development of production of beef and veal, sheepmeat and goatmeat in Italy pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (82/763/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), and in particular Article 2 (3) thereof, Whereas on 14 May 1982 the Italian Government forwarded the framework programme concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said programme includes the indications and measures provided for in Article 4 of the Regulation showing that the objectives of the said Regulation can be attained; Whereas approval of the framework programme does not affect the decisions to be adopted pursuant to Article 2 (3) of the Regulation for the approval of the regional programmes, and in particular concerning the criteria governing priority and the conditions for granting measures of aid, which are to be set out in the original programmes; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The framework programme concerning the development of production of beef and veal, sheepmeat and goatmeat which was forwarded by the Italian Government on 14 May 1982 pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 October 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 27.